IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 ABINGTON HEIGHTS SCHOOL DISTRICT                 :   No. 126 MAL 2022
                                                  :
                                                  :
               v.                                 :   Petition for Allowance of Appeal
                                                  :   from the Order of the
                                                  :   Commonwealth Court
 PENNSYLVANIA LABOR RELATIONS                     :
 BOARD                                            :
                                                  :
                                                  :
 PETITION OF: ABINGTON HEIGHTS                    :
 EDUCATION ASSOCIATION                            :


                                          ORDER



PER CURIAM

       AND NOW, this 27th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


       (1)    Whether the Commonwealth Court’s construction of Section 15-1525 of the
              School Code conflicts with both the plain statutory language and the
              Department of Education’s interpretation of the law?

       (2)    Whether the Commonwealth Court’s decision conflicts with decisions of this
              honorable Court and the Commonwealth Court regarding the interplay of
              between Sections 701, 702 and 703 of Act 195 and the employer’s
              obligation to collectively bargain prior to diverting bargaining unit work?

       (3)    Whether the Commonwealth Court’s decision grossly departs from
              accepted judicial practices and conflicts with decisions of this honorable
              Court and the Commonwealth Court that apply deference to the decisions
              of the Pennsylvania Labor Relations Board?


      Additionally, the parties are directed to provide briefing on the effect that the recent
amendments to 24 P.S. § 15-1525, see Act of July 8, 2022, P.L. 620, No. 55, have on the
above issues.